234 P.3d 1098 (2010)
236 Or. App. 236
FARMERS INSURANCE COMPANY OF OREGON, Plaintiff-Respondent,
v.
Tosha K. MOWRY, Defendant-Appellant.
080202045; A141214.
Court of Appeals of Oregon.
Argued and Submitted June 16, 2010.
Decided July 7, 2010.
Kathryn H. Clarke argued the cause for appellant. With her on the briefs was Hala J. Gores.
Thomas M. Christ, Portland, argued the cause and filed the brief for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and CARSON, Senior Judge.
PER CURIAM.
Affirmed. Collins v. Farmers Ins. Co., 312 Or. 337, 822 P.2d 1146 (1991); see also Ekren v. Farmers Ins. Co., 234 Or.App. 485, 228 P.3d 614, rev. pending (2010).